      Case 2:19-cv-12926-EEF-JCW Document 53 Filed 11/20/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JAMES LEOMA GADDY, ET AL                                   CIVIL ACTION

VERSUS                                                     NO. 19-12926

TAYLOR-SEIDENBACH, INC., ET AL.                            SECTION: L (2)


                              JUDGMENT ON JURY VERDICT

       This matter was tried by a jury with Judge Eldon E. Fallon presiding. On November 8, 2019,

the jury rendered its verdict in favor of the Plaintiffs, James C. Gaddy and Theresa G. Adams,

surviving children of James Leoma Gaddy, and against Defendant, Ethyl Corporation. The jury

found that James Leoma Gaddy was exposed to asbestos while working at the facilities of Ethyl

Corporation and non-party International Paper Company, and that exposure was a substantial cause

or Mr. Gaddy’s mesothelioma. The jury also found that both Ethyl Corporation and International

Paper Company were negligent as to Mr. Gaddy’s asbestos exposure and that negligence was a

substantial contributing cause of Mr. Gaddy’s mesothelioma. Furthermore, the jury found that the

asbestos that caused Mr. Gaddy’s mesothelioma was under the care or custody of both Ethyl

Corporation and International Paper Company, and that the asbestos under the care or custody of

Ethyl Corporation and International Paper Company posed an unreasonable risk of harm to Mr.

Gaddy. The jury also found that Owens-Illinois manufactured, supplied or distributed a product that

was unreasonable dangerous, that Mr. Gaddy was exposed to that product, and that exposure to that

product substantially contributed to his mesothelioma. Accordingly,

       IT IS ORDERED, ADJUDGED AND DECREED that there be judgment in favor of

Plaintiffs, James C. Gaddy and Theresa G. Adams, surviving children of James Leoma Gaddy, and

                                                1
       Case 2:19-cv-12926-EEF-JCW Document 53 Filed 11/20/19 Page 2 of 2




against Defendant, Ethyl Corporation, awarding survival action damages in the amount of TWO

MILLION FIVE HUNDRED THOUSAND ($2,500,000.00) DOLLARS for Physical Pain and

Suffering ; TWO MILLION FIVE HUNDRED THOUSAND ($2,500,000.00) DOLLARS for

Mental Anguish;         TWO MILLION FIVE HUNDRED THOUSAND ($2,500,000.00)

DOLLARS for the Loss of Enjoyment of Life and TWO HUNDRED FIFTY THOUSAND, SIX

HUNDRED SIXTY-ONE and 45/100 ($250,661.45) DOLLARS for Medical Expenses, which

was the amount that the parties had previously agreed and stipulated to, for a total award of SEVEN

MILLION, SEVEN HUNDRED FIFTY THOUSAND, SIX HUNDRED SIXTY-ONE and

45/100 ($7,750,661.45) DOLLARS.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the judgment in the

survival action be reduced by a virile share for the liability of the parties with whom plaintiffs settled

prior to trial and whose liability was proven at trial, in order that the judgment of SEVEN

MILLION, SEVEN HUNDRED FIFTY THOUSAND, SIX HUNDRED SIXTY-ONE and

45/100 ($7,750,661.45) DOLLARS, be reduce by two-thirds for a total award of TWO MILLION,

FIVE HUNDRED EIGHTY-THREE THOUSAND, FIVE HUNDRED FIFTY-THREE and

82/100 ($2,583,553.82) DOLLARS, plus legal interest from the date of demand, September 21,

2018, on the amount awarded against Ethyl Corporation.

        IT IS FURTHER ORDERED that Defendant, Ethyl Corporation, bear costs proportionate

to the allocation of its fault as set forth above.

        NEW ORLEANS, LOUISIANA, this 19th day of November, 2019.


                                                 ___________________________________
                                                 JUDGE ELDON E. FALLON


                                                     2
